                    Case 2:19-cr-00239-JCC Document 24 Filed 12/17/20 Page 1 of 3




                                                      THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9   UNITED STATES OF AMERICA,                               CASE NO. CR19-0239-JCC
10                              Plaintiff,                   ORDER
11             v.

12   DALE KNAPINSKI,

13                              Defendant.
14

15             This matter comes before the Court on Defendant Dale Knapinski’s unopposed motion to
16   proceed with a remote guilty plea hearing (Dkt. No. 23). Having thoroughly considered the
17   motion and the relevant record, the Court hereby GRANTS the motion for the reasons explained
18   herein.
19   I.        BACKGROUND
20             On November 13, 2019, Mr. Knapinski was charged by indictment with one count of
21   possession of child pornography in violation of 18 U.S.C. § 2252(a)(4)(b) and (b)(2). (Dkt.
22   No. 1.) Mr. Knapinski has been released on bond with special conditions. (See Dkt. Nos. 6, 7,
23   22.) After multiple continuances, trial is presently scheduled for February 8, 2021. (See Dkt.
24   Nos. 13, 18, 20.) The parties have now reached a plea agreement and Mr. Knapinski moves to
25   enter a guilty plea by telephone or video conference. (Dkt. No. 23.) According to the motion,
26   under the plea agreement, the Government will recommend no more than 27 months of


     ORDER
     CR19-0239-JCC
     PAGE - 1
               Case 2:19-cr-00239-JCC Document 24 Filed 12/17/20 Page 2 of 3




 1   confinement, and Mr. Knapinski would like to take responsibility in this matter and move

 2   forward in a timely fashion. (Dkt. No. 23 at 2.) The Government does not oppose the request.

 3   II.    DISCUSSION

 4          Because of the health risks posed by the COVID-19 pandemic, the Court may conduct a
 5
     felony plea hearing by video conference if the defendant consents and the Court finds that the
 6
     plea hearing cannot be further delayed without serious harm to the interests of justice. See
 7
     Coronavirus Aid, Relief, and Economic Security (CARES) Act, Pub. L. No. 116-136,
 8

 9   §§ 15002(b)(2)(A), (b)(4), 134 Stat. 281, 528–29 (2020); W.D. Wash. General Order No. 14-20

10   (Sept. 24, 2020), 04-20 (Mar. 30, 2020). Mr. Knapinski has a strong interest in the speedy

11   resolution of this matter. Under General Order 15-20, in-person proceedings will not resume
12
     until at least January 1, 2021. See W.D. Wash. General Order No. 15-20 at 2 (Oct. 2, 2020). The
13
     Court finds that unnecessarily delaying Mr. Knapinski’s guilty plea hearing, and therefore his
14
     sentencing, for at least several weeks, despite having already reached a plea agreement with the
15
     Government, would cause serious harm to the interests of justice.
16

17   III.   CONCLUSION
18          For the foregoing reasons, the Court GRANTS Defendant’s unopposed motion to proceed
19   with a remote guilty plea hearing (Dkt. No. 23). The Court ORDERS that Defendant’s guilty
20   plea hearing before a Magistrate Judge be set as soon as practicable and be conducted by video
21   conference. The Court DIRECTS the presiding judge to establish a record of Defendant’s
22   consent for the hearing, in accordance with General Order No. 04-20.
23   //
24   //
25   //
26   //

     ORDER
     CR19-0239-JCC
     PAGE - 2
              Case 2:19-cr-00239-JCC Document 24 Filed 12/17/20 Page 3 of 3




 1         DATED this 17th day of December 2020.




                                                   A
 2

 3

 4
                                                   John C. Coughenour
 5                                                 UNITED STATES DISTRICT JUDGE
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26


     ORDER
     CR19-0239-JCC
     PAGE - 3
